Citation Nr: 0101378	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) and conversion of tuberculosis skin test.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from January 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO).


REMAND

The veteran contends that he incurred his current right knee 
disability during basic training in 1954.  He states that the 
right knee disability resulted from sustaining broken glass 
in the right knee and recalls that he was hospitalized and 
received treatment for the injury at that time.  Although the 
record indicates that the veteran's complete service records 
are unavailable and are presumed to have been destroyed in 
1973 in a fire that occurred at the St. Louis record center 
facility, the Board finds that additional development is 
warranted.  In May 1997, the veteran furnished a completed 
National Archives and Records Administration (NA) Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
That form was submitted to the National Personnel Records 
Center (NPRC) in an attempt to obtain additional information.  
However, in reply, the NPRC stated that the veteran's 
organization was needed for the search.  Thereafter, no 
follow-up development was accomplished.  Given the foregoing 
in conjunction with the veteran's request to obtain such 
information (see June 1999 Substantive Appeal), additional 
development is warranted.

Regarding service connection for PTB and conversion of 
tuberculosis skin test, the Board notes that the veteran has 
not been provided with adequate notice of the provisions 
relating to his claim.  Although the veteran has been 
apprised of applicable provisions under 38 C.F.R. §§ 3.307 
and 3.309, see March 1999 Statement of the Case, he has not 
been advised of other regulatory provisions that set forth 
the nature and extent of proof necessary to establish service 
connection for pulmonary tuberculosis.  See 38 C.F.R. §§ 
3.370, 3.371, 3.372, 3.374, 3.375, 3.378 (2000).  To ensure 
compliance with the veteran's due process rights, additional 
development in this regard is warranted.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
again request that he provide the month, 
day, organization, and name and location 
of the hospital facility in 1954 in which 
he received treatment for a right knee 
disorder.

2.  The RO should attempt to obtain the 
veteran's service personnel records, 
morning reports, available service 
medical records from the Surgeon 
General's Office, etc.  The RO should 
contact the NPRC and any primary or other 
secondary source, utilizing all pertinent 
information provided by the veteran and 
contained in the DD-214.

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any additional VA and non-VA 
providers of medical treatment for PTB 
and a right knee disorder since service.  
After obtaining any necessary 
authorization, the RO should contact the 
identified providers and request a copy 
of all reports of treatment of the 
veteran, not already of record.  

4.  If in order, the RO should thereafter 
accomplish any additional development 
deemed appropriate, e.g., schedule a VA 
examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a right knee disorder and 
entitlement to service connection for PTB 
and conversion of tuberculosis skin test 
based on all the evidence of record, 
taking into consideration 38 C.F.R. §§ 
3.370, 3.371, 3.372, 3.374, and 3.375, as 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the final disposition of the unresolved issues.  The purpose 
of the remand is to ensure compliance with due process of 
law.  With respect to the above remand directives, the 
claimant has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  He need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



